          Case 1:20-cv-03526-LLS Document 46 Filed 09/21/20 Page 1 of 3




KILPATRICK TOWNSEND &
STOCKTON LLP
Theodore H. Davis Jr. (TD1103)
Bryan Wolin (BW8339)
Shireen Nasir (SN1951)
1114 Avenue of the Americas
New York, New York 10036
Telephone: (212) 775-8700
Facsimile: (212) 775-8800

Attorneys for Defendants
Rubik’s Brand Ltd. and Yellow Brand Protection, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MODELLBAHN OTT HOBBIES, INC., D/B/A SUPREME
HOBBIES,
                                                                  Civil Action No.:
                 Plaintiff,                                       1:20-cv-03526-LLS
          v.

VELCRO USA, INC.; AMERICAN TOMBOW, INC.; RU-
BIKS BRAND, LTD.; MATTEL, INC.; KOALA TOOLS,
LLC; YELLOW BRAND PROTECTION; AND INCOPRO
LIMITED,

                                 Defendants.


DEFENDANTS YELLOW BRAND PROTECTION, INC. AND RUBIK’S BRAND LTD.’S
  NOTICE OF MOTION TO DISMISS, OR IN THE ALTERNATIVE TO TRANSFER

       PLEASE TAKE NOTICE that upon the accompanying September 21, 2020, Memorandum

of Law; the September 18, 2020, Declaration of Sheila Nsue Nfono; the September 21, 2020, Dec-

laration of Matt LeClerc; and all prior pleadings and proceedings in this litigation, Defendant Yel-

low Brand Protection, Inc., and Defendant Rubik’s Brand Ltd. will move this Court, before the

Honorable Louis L. Stanton, at the United States Courthouse, located at 500 Pearl Street, New

York, New York 10007, for an Order pursuant to Rules 12(b)(2), 12(b)(3), and 12(b)(6) of the

Federal Rules of Civil Procedure dismissing the amended complaint of Plaintiff Modellbahn Ott
          Case 1:20-cv-03526-LLS Document 46 Filed 09/21/20 Page 2 of 3




Hobbies, Inc., d/b/a Supreme Hobbies (“Plaintiff”) for lack of personal jurisdiction, improper

venue, and failure to state a claim with respect to Counts II and III of Plaintiff’s Amended Com-

plaint, or in the alternative, severing Supreme Hobbies’ claims against them under Rule 21 and

transferring those claims to the Northern District of Texas pursuant to 28 U.S.C.§ 1404(a) or

1406(a). If the Court does not grant Yellow Brand and Rubik’s request to transfer in the alternative,

Yellow Brand and Rubik’s respectfully request a protective order limiting discovery pursuant to

Rule 26(c) to the issue of Plaintiff’s ties to the State of New York.

       PLEASE TAKE FURTHER NOTICE that any opposing affidavits and answering memo-

randa to this motion shall be served within fourteen (14) days after service of the moving papers,

and a reply, if any, shall be served within seven (7) days after service of the answering papers

pursuant to Local Rule 6.1(b).

Dated: September 21, 2020                     Respectfully submitted,

                                              KILPATRICK TOWNSEND & STOCKTON LLP

                                              By: /s/ Theodore H. Davis Jr.
                                              Theodore H. Davis Jr. (TD1103)
                                              TDavis@kilpatricktownsend.com
                                              Bryan Wolin (BW8339)
                                              bwolin@kilpatricktownsend.com
                                              Shireen Nasir (SN1951)
                                              snasir@kilpatricktownsend.com
                                              1114 Avenue of the Americas
                                              New York, NY 10036
                                              Telephone: (212) 775-8700
                                              Facsimile: (212) 775-8800

                                              Attorneys for Defendants Rubik’s Brand Ltd. and
                                              Yellow Brand Protection, Inc.




                                                  2
          Case 1:20-cv-03526-LLS Document 46 Filed 09/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I CERTIFY that on September 21, 2020, a true and correct copy of the foregoing docu-

ment was filed electronically with the Court's CM/ECF system and was thereby served on all

counsel of record upon the transmission of the Notice of Electronic Filing.

Dated: September 21, 2020


                                                      /s/ Theodore H. Davis Jr.
                                                      Theodore H. Davis Jr.




                                                3
